Citation Nr: 1521921	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.

2.  Basic eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 19, 1988, to June 9, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that in relevant part denied entitlement to a TDIU and to specially adapted housing or a special home adaptation grant.

In September 2010 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is associated with the claims file.

Most recently, the Board remanded the claim to the agency of original jurisdiction (AOJ) in April 2013 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AOJ last adjudicated these issues in September 2013.  Since then, the Veteran and his representative submitted additional evidence in the form of medical treatment records, accompanied by a waiver of original AOJ jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).


FINDINGS OF FACT

1.  The evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.

2.   The Veteran does not have permanent and total disability due to the loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair due to service-connected disability, and he does not have service-related loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes or ankylosis of the knees or hips.
 

CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).

2.  The requirements to establish basic eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Prior to the initial adjudication of both claim, the RO sent the Veteran compliant VCAA notice in June 2006 addressing eligibility for adaptive housing and in December 2006 addressing entitlement to TDIU.

The Veteran's service treatment records are associated with the claims file, and all post-service medical evidence identified by the Veteran has been obtained, including VA treatment records and records from those non-VA medical providers identified by the Veteran.  Records from the Social Security Administration (SSA) have also been obtained.  The Board previously remanded the case for the purpose of obtaining the Veteran's VA vocational rehabilitation records for review in conjunction with his TDIU claim, and this has been accomplished.  Additionally, as requested by the Board, the TDIU claim was referred to the Director of Compensation for extraschedular consideration.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Entitlement to TDIU

Applicable Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Facts

The Veteran is service connected for disabilities of the bilateral knees and the lumbosacral spine.  His combined evaluation for service-connected disabilities is 50 percent.

The AOJ has previously considered and denied service connection for the following diseases and disorders: fibromyalgia; generalized arthritis; bilateral hip and shoulder disabilities; left foot disorder; disabilities of the thoracic and cervical spines; visual acuity deficit of the bilateral eyes; bilateral hearing loss; sinusitis; chronic asthma, emphysema and chronic obstructive pulmonary disease (COPD); sarcoidosis; angina; digestive disorder; hiatal hernia; enlarged liver; impotence; chronic skin problems; narcolepsy/cataplexy; peripheral neuropathy of the bilateral upper and bilateral lower extremities; seizure disorder; psychiatric disorders including posttraumatic stress disorder (PTSD), depression and anxiety; and, temporomandibular joint (TMJ) disability.  As these diseases and disorder are not service connected, they may not be considered as disabling factors in assigning a TDIU.

Review of the Veteran's VA vocational rehabilitation folder shows he participated in vocational rehabilitation until discharged in 1994, at which time he was about to return to work as a dispatcher at a towing company.  In 1996 he was counseled by a psychologist because he expressed a desire to go to school with the intention of becoming self-employed; the counselor stated the Veteran's plan did not appear to be feasible since the Veteran was currently working in a position consistent with his interests and aptitudes; the Veteran thereupon withdrew his application for renewed vocational rehabilitation benefits.
 
A July 2003 determination by SSA granted disability benefits effective from January 2003, that being the date the Veteran had last worked accordingly to SSA documentation.  The Veteran's SSA disability claim had been based on diabetes, cellulitis in the right leg, hypothyroidism and sleep apnea, none of which are service-connected disabilities.

The file contains an Attending Physician's Report by Dr. EBG, dated in December 2003.  The report states the Veteran was totally disabled due to chronic diffuse pain due to fibromyalgia, low back pain since 1992, left shoulder pain since an automobile accident, and pain in legs with right leg giving way since an automobile accident in September 2002.  Current diagnosis and concurrent conditions were fibromyalgia, degenerative disc disease (DDD) in the lumbar and cervical spine, neurogenic bladder, sarcoidosis, chronic headaches and depression.  The Veteran had been unable to work since May 2001 and his ability to return to work was indefinite.  

The Veteran had a VA orthopedic examination in November 2004 in which he reported having not worked since 2000, having fallen off a garbage truck that year and injured his left foot.  During that examination the Veteran was noted to have no objective evidence of any pain and to walk without a cane.  The right knee had arthritis and the left knee had minimal arthritis.  

The Veteran had a VA examination of the knees in March 2006 in which he reported that he was unable to stand more than a few minutes or walk more than few yards.  During examiner the Veteran walked on the toes of his right foot and used a cane in the left hand, but he was observed later in the hallway walking upright and pushing the wheelchair in which he had been seated prior to examination with two fingers of each hand, ambulating steadily and with an even gait.  In regard to the spine, the Veteran resisted forward flexion on examination but was observed to be able to bend forward to the floor when dressing and undressing.  The Veteran complained of numbness in the bilateral lower extremities, but this was not supported by objective examination.  The left knee was medically normal on examination; the examiner stated the right knee disability (residuals of anterior cruciate ligament repair) would cause moderate impairment of sports; mild impairment of chores, shopping, exercise, recreation and traveling; and, no impairment of feeding, bathing, dressing, toileting or grooming.  No occupational impairment was noted because the Veteran was not employed.  

In his present claim for TDIU, received in October 2006, the Veteran reported having completed four years of high school and having not worked since December 2000 due to excessive pain.  He cited the following physical medical problems: gastritis; acne/folliculitis; severe migraines/headaches; shortness of breath; (SOB); COPD/asthma; lung problems/sarcoidosis; deep vein thrombosis (DVT); varicose veins; hiatal hernia; venous tachycardia; chronic fibromyalgia; myofascial pain; chronic pain; rapid pulse; lumbago; bursitis/tendonitis; upper respiratory infection (URI)/hypertension (HTN)/irritable bowel syndrome (IBS); obesity; dry mouth; seizures; torn anterior cruciate ligament (ACL) of the right knee; hemorrhoids; edema in the bilateral feet and calves; bilateral hip pain; left knee pain; left foot damage; duodenitis; pain that radiates down both upper extremities from shoulders to fingers; herniated discs in the cervical and thoracic spine; allergic to own sweat; seborrheic dermatitis; leg weakness; back pain; sinusitis; joint pain; TMJ; gastroesophageal reflux disease (GERD); bone spurs; neuritis/neuralgia; chest pain; narcolepsy; excessive sweating; angina; sciatic pain; hearing problems; eye problems; and, osteoarthritis.  He also listed a number of mental health problems and stated he used ambulatory aids including ACL brace, two canes, walker and wheelchair.
 
The Veteran had a VA psychiatric examination in November 2006 in which he reported having been unemployed since December 2000; he stated he had to quit this job as a truck driver due to pain in his back, hands and legs.  His previous employment included driving tow trucks, work as a security guard, garbage man, stock person and delivery person.  The Veteran endorsed being a high school graduate and denied having ever taken higher education courses.  The examiner observed the Veteran to be wheelchair-bound and stated that his employment capability appeared to be guarded due to his own belief that he was crazy and unable to complete the duties and responsibilities required in a workplace.

The Veteran also had a VA aid and attendance examination in November 2006.  The examiner entered the following diagnoses: degenerative joint disease (DJD) and disc disease of the cervical and lumbosacral spine; DJD of the right knee joint status post ACL reconstruction surgery; neurogenic bladder and bowel; seizure episodes; seborrheic dermatitis; folliculitis; bronchial asthma; mild COPD; sarcoidosis; acid reflux disease and gastroparesis by history; bifascicular block on electrocardiogram (EKG); hypothyroidism; refractive error in both eyes; and, hypersomnia and insomnia secondary to psychiatric condition.  The examiner stated these medical problems likely prevented the Veteran from performing gainful employment. 

In a September 2008 consultation with neurologist Dr. CR, the Veteran reported bone-on-bone bilateral knee pain and described a feeling that his spine was paralyzed and being unable to move his arms.  Neurological examination showed the Veteran to be in no acute distress, with intact coordination and steady gait.  Dr. CR stated there was no neurological etiology for the Veteran's gait disorder other than antalgia.  In a September 2009 letter, Dr. CR stated that the Veteran was not able to drive due to neurological considerations (apparently referring to the Veteran's narcolepsy).

A VA outpatient treatment note dated in May 2010 states the Veteran had a "very complex medical history," had not worked since 2000 and was unlikely to ever again gain and maintain gainful employment.  His current chief concern was chronic pain.

A subsequent VA primary care clinic (PCC) note in June 2010, by a physician, states it is "highly unlikely" the Veteran would be able to gain and maintain gainful employment, given his complex medical history and problems including peripheral neuropathy.  The physician listed the following current medical problems being followed by VA: vitamin D deficiency; bereavement; narcolepsy without catalepsy; unspecified idiopathic peripheral neuropathy; pain in joint involving shoulder region; hemorrhoids; folliculitis; insomnia; tinea; GERD; chronic back pain; asthma; pulmonary sarcoidosis; partner-related problem; seborrhea capitis; rhinitis; erectile dysfunction; mood disorder; anxiety disorder; mixed hyperlipidemia; seizures; COPD; acne; osteoarthritis; depressive disorder not otherwise specified (NOS); obesity; and, hypothyroidism.  The Veteran was noted to currently be taking 50 different medications.     

The Veteran testified before the Board in September 2010 that he had been receiving SSA disability since 2001 due to disabilities of the back and the right knee, and he testified that a physician had provided written endorsement that his service-connected right knee disability rendered him unemployable.  

The Veteran had a VA compensation and pension (C&P) examination in February 2012, performed by a physician who reviewed the claims file.  The examiner recorded objective clinical observations including range of motion (ROM) in detail.  In regard to the knees, the Veteran had essentially normal ROM with no objective evidence of pain on motion; muscle strength was 5/5 and both knees were stable.  The examiner stated the Veteran had no functional loss or impairment of the lower extremities even after repetitive use.  The spine showed mild impairment of ROM but without objective evidence of painful motion; repetitive use caused no additional impairment of function, muscle strength and deep tendon reflexes (DTRs) were normal and SLR was negative bilaterally.  There were no neurological abnormalities and the examiner stated the Veteran did not have intervertebral disc syndrome (IVDS).  The examiner diagnosed degenerative arthritis of the thoracolumbar spine, right knee ACL repair and left knee arthralgia.  The examiner stated an opinion that the Veteran's service-connected disabilities, alone, did not preclude him from securing and following substantially gainful employment consistent with his education and occupational experiences.  The examiner stated as rationale that the Veteran's right knee had been stable since surgery in 1984 and nothing in the record substantiated acute or chronic low back pain during the Veteran's two months of active service. 

The Veteran submitted a statement in August 2012 in which he asserted he had not worked since December 2000 and was currently unable to work due to his narcolepsy, which would make him fall asleep.

In February 2013, a VA rehabilitation counselor issued a letter to the Veteran advising him that it did not appear feasible for him to obtain suitable employment through VA Vocational Rehabilitation services due to the severity and extent of his disability.  In reaching this decision the counselor considered the number and severity of his service-connected and nonservice-connected disabilities that had prevented him from working over the past 13 years.  These conditions did not appear to be stable or improving to a point where the Veteran would benefit from VA Vocational Rehabilitation services.

The Veteran underwent a neuropsychological evaluation at Traverse Area Neuropsychology in March 2013 to assess potential cognitive and functional deficits.  The examiner noted medical history significant for narcolepsy, migraine, osteoarthritis, dyspnea, asthma, sarcoidosis, hypertension, hypercholesterolemia, GERD, stomach ulcers, seizure disorder, COPD, depressive disorder and anxiety; the Veteran was also noted to be taking 25 active medications and to have recently stopped taking 14 additional medications.  The Veteran asserted he had not worked since leaving service.  The examiner administered a battery of diagnostics for intellectual functioning and achievement; mental status and language skills; visual perception, memory and learning; auditory/verbal memory and learning; executive function and problem solving; and, psychosocial and emotional status.  Overall, the Veteran displayed areas of cognitive deficit suggesting a longstanding history of below-average capacities.  The reason for subjective sense of change or difficulty was unclear but appeared to be multifactorial.  Factors that were likely contributing to varying degrees included pain, neurovegetative effects of depression/anxiety, effects of medications, unclear history of seizure disorder and possible premorbid factors (learning disability and developmental disorder).  The Veteran's cognitive status would limit his ability to obtain and maintain gainful employment, but from a neuropsychological perspective the Veteran's performance suggested he may be able to work in a supportive setting; this would involve his being assisted in job training, maintenance and motivation.  The examiner diagnosed multifactorial cognitive disorder NOS and major depressive disorder.  

The Veteran submitted a new VA Form 21-8940 in September 2013 asserting he had not worked since December 9, 2000.  In response to which service-connected disabilities precluded him from employment the Veteran essentially listed all of the diseases and disorders for which service connection had previously been considered and denied. 

The file contains a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) completed in January 2014 by physician REH.  Both knees had normal ROM to flexion and extension with no objective evidence of painful motion, but the Veteran was unable to perform repetitive motion testing due to complaint of pain.  Muscle strength and stability was normal bilaterally.  The Veteran reported occasionally using a wheelchair and regularly using a cane and a knee brace.  The examiner stated that the occupational impact of the Veteran's knee disability was very limited walking, with limping and pain.

Dr. REH also completed a Thoracolumbar Spine DBQ in January 2014.  The thoracolumbar spine showed reduced ROM in all directions.  ROM was actually improved by repetitive motion, but repetitive use resulted in weakened movement, excessive fatigability and interference with sitting, standing or weightbearing.  The Veteran complained of muscle spasm, although none were observed on examination.  Muscle strength in the lower extremities was 4/5; reflexes were normal (2+) except for the left knee, which was 1+.  SLR was positive bilaterally.  The Veteran complained of intermittent paresthesia and numbness to the bilateral legs and also complained of legs buckling; the examiner stated the Veteran had IVDS but had not had incapacitating episodes.  In regard to assistive devices the Veteran endorsed having a shower bench, rails in the tub and trapeze over the bed; he also reported occasionally using a wheelchair and regularly using a brace and cane.  The examiner stated that the occupational impairment associated with the Veteran's thoracolumbar spine disability was pain with use.
     

The Veteran submitted a new VA Form 21-8940 in April 2015 asserting he had not worked since January 1, 2000.  In response to which service-connected disabilities precluded him from employment the Veteran essentially listed all of the diseases and disorders for which service connection had previously been considered and denied. 

Analysis

On review of the evidence above, the Veteran is clearly shown to be unemployable and unable to obtain or maintain gainful employment.  However, for a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm; the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose, 4 Vet. App. at 363.  In this case the evidence does not show that the Veteran's service-connected disabilities of the bilateral knees and thoracolumbar spine render him unable to obtain or maintain gainful employment.  While the Veteran's service-connected disabilities limit the Veteran's ability to walk and his limit his endurance for prolonged standing or sitting, the evidence does not show that these disabilities preclude the Veteran from gainful sedentary employment similar to his previous job of dispatcher.  

The VA examiner in February 2014 stated a medical opinion that the Veteran's service-connected disabilities do not render him unemployable.  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case the February 2012 VA examiner's opinion is consistent with the examiner's own clinical observations regarding the severity of the Veteran's current symptoms and with the Veteran's medical history.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds in this case that the Veteran's assertion that his service-connected disabilities render him unemployable is not credible because the Veteran's account is inconsistent with the objective evidence of record and his own statements.  The Veteran represents having last worked in January 2000 or December 2000, whereas SSA found he had actually last worked in 2003.  Similarly, the Veteran testified that he was receiving SSA benefits based on his service-connected disabilities, whereas the SSA documents of record show he was granted SSA disability based on nonservice-connected disorders.  Moreover, he has listed many nonservice-connected disabilities as reasons he is unable to work.  Finally, in several of the medical examinations cited above the Veteran subjectively complained of severe symptoms such as pain, limitation of motion and loss of sensation that were not confirmed on objective examination.  The Board concludes that the Veteran is not a credible historian and that his lay opinion, which is essentially based on subjective history, is similarly not credible.

The Board notes that the case was forwarded to the Director of Compensation Services under 38 C.F.R. § 4.16(b).  The Director determined that a TDIU is not warranted on an extraschedular basis.  The Director's determination is essentially an adjudication of the matter by the AOJ rather than evidence.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  It is within the Board's jurisdiction to review the determination.  Id.  In this case the Board agrees with the Director's determination.

In sum, based on the evidence and analysis above the Board finds the Veteran is not shown to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.  Accordingly, the criteria to establish entitlement to a TDIU are not met and the claim must be denied.  In arriving at this determination the Board has considered the benefit-of-the-doubt rule.  Because the preponderance of the evidence is against the claim the rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Entitlement to Specially Adapted Housing or a Grant

Applicable Legal Principles

Eligibility for assistance in acquiring specially adapted housing (SAH) under 38 U.S.C.A. § 2101 (West 2014) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (2014). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2014).

Evidence and Analysis

Prior to the time period of the present claim, the file contains a Disability Certification for Household Services dated in December 2003 and signed by Dr. EBG, stating that the Veteran had been injured in a motor vehicle accident (MVA) in September 2002 and was consequently too disabled to perform housework, care for his children or perform personal needs.  In his present claim, the Veteran asserted he needed adaptive housing for wheelchair access due to problems with his feet and knees.

As noted above, the Veteran had a VA aid and attendance examination in November 2006 in which the examiner entered the following diagnoses: DJD and disc disease of the cervical and lumbosacral spine; DJD of the right knee joint status post ACL reconstruction surgery; neurogenic bladder and bowel; seizure episodes; seborrheic dermatitis; folliculitis; bronchial asthma; mild COPD; sarcoidosis; acid reflux disease and gastroparesis by history; bifascicular block on EKG; hypothyroidism; refractive error in both eyes; and, hypersomnia and insomnia secondary to psychiatric condition.  The examiner stated these medical problems did not like prevent him from performing most of his daily routine simple activities but would require help for household chores such as heavy lifting or cooking.

The Veteran had a VA home-based primary care (HBPC) assessment in January 2007.  The Veteran's primary limiting problem was COPD; secondary diagnoses were asthma, pulmonary sarcoidosis, chronic back pain, GERD, mood disorder, anxiety disorder, seizures, osteoarthritis, depressive disorder, obesity, hypothyroidism, erectile dysfunction, partner relation problem and seborrhea capita.  The examiner stated the Veteran already had the following adaptive equipment at home: cane, walker, handheld shower head, grab bar by toilet, ACL brace, manual wheelchair, raised toilet seat with bars, overhead triangle over the bed, bed rail, bed wedges and foam pillow.  The examiner stated the Veteran did not need a home health aide.

Also in January 2007, the Veteran presented to the VA physical therapy clinic requesting a motorized wheelchair due to difficulty walking and performing activities of daily living.  The therapist observed that the Veteran had some break-away weakness in all joints but appeared to be able to do functional activities "fine" with muscle strength 4-/5.  The therapist stated the Veteran did not need a motorized wheelchair and could ambulate "fine;" what he really needed was to be more physically active to improve his balance.  The therapist ordered a walker so that the Veteran would be able to go for walks and to sit down when he became tired.  The treatment plan was therapeutic exercises, balance re-training, neuromuscular reeducation, massage, posture, endurance training and home exercise program (HEP).

The Veteran testified before the Board in September 2010 that medical professionals had told him that he essentially has loss of use of the feet and legs due to neuropathy.  The Veteran stated he had been urged to get a hot tub at home to help alleviate his low back symptoms.

The Veteran submitted a letter received by VA in April 2015 stating that he was currently using home equipment including wheelchair, triangle over bed, bed rails, shower grab bar, nebulizer, humidifier, raised toilet seat and bath chair.  He enumerated his current medical problems as narcolepsy, falling out of bed, gastritis, gastroparesis, duodenitis, GERD, hiatal hernia, shortness of breath, severe asthma, sarcoidosis, upper respiratory infection (URI), sinusitis, chronic fibromyalgia, chronic pain throughout the body, TMJ, irritable bowel syndrome (IBS),  myofascial pain, chronic heart failure (CHF), tachycardia, severe migraines, obesity, lumbago, dry mouth, calf pain, bone spurs, bladder disease, herniated discs in the lumbar, thoracic and cervical spines, seizures, bilateral foot problems, radiculopathy, sciatica, hemorrhoids, bursitis and tendonitis in multiple joints, bilateral hip pain and male infertility.  He also enumerated psychiatric problems including severe depressive disorder, compulsive spender, kleptomania, financial problems, PTSD, low self-esteem, mood and attitude swings, overeater, anxiety and panic attacks, confusion and puzzlement, suicidal and homicidal ideation and one previous suicide attempt.   

Review of the evidence above shows that the Veteran has not been granted a permanent total disability rating, to include TDIU.  Thus, the threshold requirement for specially adaptive housing or home adaptation grant is not met.  The Veteran is shown to intermittently use a wheelchair, due at least in part to his service-connected disabilities, but the medical evidence of record does not show or suggest that he has service-connected loss of use of both feet so as to preclude locomotion without aids.  He also does not have service-related loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes or ankylosis of the knees or hips.  Accordingly, there is no basis on which the claimed benefit (either specially adaptive housing or home adaptation grant) can be granted.  See 38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53; Ortiz, 274 F.3d at 1361.


ORDER

A TDIU is denied.

Specially adaptive housing or home adaptation grant is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


